UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2012 STARBUCKS CORPORATION (Exact Name of Registrant as Specified in its Charter) Washington 0-20322 91-1325671 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2401 Utah Avenue South, Seattle, Washington 98134 (Address of principal executive offices) (206)447-1575 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On July 26, 2012, Starbucks Corporation issued a press release announcing its financial results for the quarter ended July 1, 2012.A copy of the press release is attached as Exhibit99.1. Item9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Earnings release of Starbucks Corporation dated July 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STARBUCKS CORPORATION Dated: July 26, 2012 By: /s/ Troy Alstead Troy Alstead chief financial officer and chief administrative officer EXHIBIT INDEX Exhibit No. Description Earnings release of Starbucks Corporation dated July 26, 2012
